department of the treasury internal_revenue_service washington d c date uilc number release date cc ebeo spr-114083-99 wli memorandum for steven t miller director t eo from mary oppenheimer assistant chief_counsel cc ebeo subject medical resident fica refund claims you have been contacted by field offices about various federal_insurance_contributions_act fica refund claims that have been filed around the country you in turn contacted this office for advice because this advice will be distributed to the field offices it constitutes conduit chief_counsel_advice subject_to disclosure under sec_6110 of the internal_revenue_code the purpose of this memo is to provide our analysis of how te_ge and irs exam personnel should approach the legal issues involved in fica refund claims filed with respect to medical residents this memo begins with a general description of medical residency programs and the student fica exception this memo next explains that whether the student fica exception applies or whether a resident is a student within the meaning of the student exclusion under the social_security act the act is determined with reference to the common_law employer in this regard this memo discusses many of the relevant facts in identifying the common_law employer next this memo discusses the special considerations if the employer is a state_or_local_government entity including determining whether the residents’ services are covered under an agreement with the social_security administration ssa to cover state and local_government employees under social_security a sec_218 agreement if residents’ services performed for a state_or_local_government entity are not covered under a state’s sec_218 agreement or if the common_law employer is a nongovernmental employer then it must be determined whether the requirements under sec_3121 the student fica exception have been met including the employer status and student status requirements finally the memo discusses the refund claim procedural requirements that an employer 1fica refund claims have been filed also with respect to residents in other health care fields such as dentistry the same legal analysis applies in those cases as in medical resident cases must meet in order to receive a refund of employment_taxes see exhibit for a student fica exception analysis flow-chart medical residency program sec_2 a medical residency program prepares a medical doctor that is a person who has graduated from medical school and earned a medical degree for practice in a medical specialty the medical doctors in a residency program are referred to as residents most residents are in residency programs accredited either by the accreditation council for graduate medical education acgme or the american osteopathic association aoa these accrediting bodies require that a sponsoring institution abide by detailed program requirements covering all aspects of the training program the largest number of residency programs are in the areas are family practice internal medicine pediatrics obstetrics gynecology radiology and general surgery the program requirements vary depending upon the type of program in completing an accredited program a resident typically completes the education requirements for certification by a specialty board recognized by the american board_of medical specialties abms the resident is then eligible to take the board examination in a medical specialty area to become a resident an individual must have graduated from medical school and have passed parts one and two of the u s medical licensing exam the individual is then eligible to receive a temporary license from the appropriate state medical licensing board the temporary license permits the resident to practice under the auspices of the residency program in which the resident participates after completing a period of graduate medical education gme 2the description of medical residency programs in this memo is based largely upon information in the american medical association’s graduate medical education directory commonly referred to as the green book 3the term intern historically referred to an individual participating in a one-year training program that was a prerequisite to admission into a residency program internship programs were discontinued across the country in and residency programs have since included medical school graduates in their first year of graduate medical education first year residents are often referred to as interns residents may also be referred to as house staff or house officers 4the program requirements for acgme accredited programs are set forth in the green book for example the program requirements for family practice and internal medicine are set forth starting on page sec_78 and respectively 5being eligible to take a board examination or having passed a board examination is often a prerequisite to obtaining staff privileges or participating as a provider in health insurance plans typically one year as determined by the state6 and passing part three of the u s medical licensing exam a resident is eligible to become fully licensed to practice medicine at this point the resident can legally practice outside the residency program either by leaving the residency program or by moonlighting while still in the residency program gme programs have a sponsoring institution and may have other participating institutions an institution is an organization having the primary purpose of providing education or health care services eg a medical school or a hospital the sponsoring institution is usually a medical school or a hospital a hospital that is a sponsoring institution will often have some affiliation with a medical school the sponsoring institution establishes the residency program and has overall authority and is responsible for the residents’ gme a sponsoring institution generally sponsors residency programs in several specialty areas the participating institutions provide additional opportunities to obtain medical experiences within a residency program both sponsoring and participating hospitals are commonly referred to as teaching hospitals although the organization structure of gme programs vary see exhibit for models of common structures most training programs require periods of residency of from three to seven years depending upon the specialty area the duties and responsibilities of a medical resident may change as the training program progresses residents take on more responsibility according to their level of education ability and experience including supervising the work of more junior residents along with attending physicians residents are supervised by attending physicians attending physicians generally play two roles with respect to medical residents first attending physicians are responsible for patient care services an attending physician must 6nevada requires three years of gme connecticut michigan new hampshire new mexico pennsylvania south dakota utah and washington require two years 7the terms sponsoring institution and participating institution are used by the american medical association’s green book 8for purposes of this memo the term hospital means any facility that has as its purpose the provision of medical_care to patients including outpatient medical clinics that provide outpatient services 9for example family practice and internal medicine typically require a year training period whereas general surgery typically requires a year training program which may be extended by one or two years if the resident participates in a subspecialty program see green book page sec_78 be the physician of record for every patient in this regard the attending physician may be acting as an agent of the hospital with respect to patient care services depending upon the attending physician’s relationship with the hospital the relationship with the hospital may be either as an employee or independent_contractor the attending physician may be paid_by the hospital or may merely have staff privileges at the hospital second attending physicians also have a duty to the sponsoring institution to train medical residents and monitor their progress regardless of whether the sponsoring institution is a medical school or hospital attending physicians generally hold faculty appointments at the sponsoring institution and are referred to as faculty even though they may or may not be part of the regular faculty of the medical school attending physicians may or may not be compensated by a sponsoring institution for services performed in training residents the entity responsible for providing patient care services could also be a faculty practice plan affiliated with a university medical school medical school faculty as part of their duties as medical school professors may treat patients at hospitals affiliated with the medical school under the auspices of a faculty practice plan faculty practice plans may or may not be legal entities apart from the medical schools with which they are affiliated the patient care fees generated by faculty practice plans accrue to the affiliated medical school medical residents are often involved in patient care services provided by faculty practice plans the student fica exception under sec_3121 sections of the internal_revenue_code impose federal_insurance_contribution_act fica_taxes on the wages of employees fica_taxes consist of an old-age survivors and disability insurance portion usually called social_security_tax and a medicare portion sec_3121 of the code excepts from the definition of employment for fica purposes services performed in the employ of a school_college_or_university s c u whether or not that organization is exempt from income_tax or an affiliated organization that satisfies sec_509 of the code in relation to the s c u related sec_509 organization if the service is performed by a student who is enrolled and regularly attending classes at that s c u thus the student fica exception applies to services only if both the employer status and student status requirements are met the employer status requirement means that the employer for whom the employee performs services the common_law employer must be either a s c u or a related sec_509 organization the student status requirement means that the employee must have the status of a student at the s c u if either the student status or employer status requirement is not met the student fica exception does not apply and the resident would be covered under the fica unless the resident’s services qualify for some other exceptiondollar_figure determining the common_law employer the first step in determining whether a medical resident is subject_to fica is to determine the entity that is the common_law employer of the resident sec_31_3121_b_10_-2 of the employment_tax regulations provides that the status of the employee as a student performing the services shall be determined on the basis of the relationship of such employee with the organization for which the services are performed thus the identity of the common_law employer is essential to determining whether the exclusion under sec_3121 applies because the common_law employer must be a s c u identifying the common_law employer is also essential to determining whether the resident is covered by a sec_218 agreement discussed below this issue arises because the residency program may include assignments rotations at institutions other than the sponsoring institution for example the sponsoring institution may be a medical school but all clinical aspects of the residency may be performed at participating institutions whose only affiliation with the medical school is by contract affiliation agreement see exhibit model c the sponsoring institution may assert that the participating hospital where the services are performed is not the common_law employer thus the issue arises whether the sponsoring institution or the hospital where the resident performs services is the resident’s common_law employerdollar_figure the common_law employer is the party that has the right to direct and control the medical resident direction and control is the test not just for determining whether the worker is an employee versus independent_contractor but also determines which party is the employer when the worker has a relationship with more than one entity see the training materials that you received on employee versus independent_contractor status independent_contractor or employee training rev tpds 84238i 10for example if the employer is a state_or_local_government the resident’s services are not covered under a sec_218 agreement and the resident is a participant in a retirement_system under sec_3121 the resident’s services would not be considered employment for fica purposes sec_3121 became effective with respect to services performed after date however the resident’s services would probably be subject_to medicare_tax under sec_3121 11the institutions filing refund claims do not assert that the medical residents were independent contractors sec_3121 of the code provides that the term employee means any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined after consideration of the facts and the application of the law and regulations in a particular case guides for determining the existence of that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to the fica the federal_unemployment_tax_act futa and federal_income_tax withholding respectively in describing when an employment relationship exists sec_31_3121_d_-1 of the regulations provides that g enerally such relationship exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so the regulations generally identifying employers speak of them as persons who employ employees sec_31_3121_d_-2 and sec_31_3306_a_-1 of the regulations and as any person for whom services are performed as an employee sec_31_3401_d_-1 of the regulations the entity which pays the resident is not automatically the employer the fact that the sponsoring institution pays the resident and treats the resident as an employee for payroll purposes does not mean that the resident is the common_law_employee of the sponsoring institution the sponsoring institution could instead be the statutory employer the person having control_over the payment of wages under sec_3401dollar_figure alternatively the sponsoring institution may be an agent for purposes of employment_tax obligations under sec_3504 may be a common_paymaster under sec_3121 or may merely be acting as a common_law agent for payroll purposes although a statutory employer agent or common sec_3401 defines the term employer for purposes of income_tax_withholding this section has been made applicable for fica purposes under 419_us_43 and later cases paymaster but not a common_law agent is liable for any fica tax due whether the student fica exclusion applies is determined with reference to the common_law employer authorities involving three-party relationships several cases involving three-party employment arrangements have considered which entity if any is the common_law employer in 89_tc_225 aff’d 862_f2d_751 9th cir pel pel furnished workers to client businesses and treated the workers as its employees pel covered the workers in pension profit-sharing and fringe benefit plans pel also issued paychecks to the workers paid the related federal and state employment_taxes and provided workmen’s compensation coverage pel received a fee for each worker provided to the client by contract pel had the right to terminate or reassign a worker the workers generally had a preexisting employment and ownership relationship with the clients for whom they worked pel reviewed the workers’ qualifications only for the proper professional licenses the client businesses provided equipment tools and office space for the workers in appropriate cases the client was required to provide malpractice insurance naming pel as an insured among the factors considered by the courts in pel were the degree of control_over the details of the work investment in the work facilities withholding of taxes workmen’s compensation and unemployment insurance funds right to discharge permanency of the relationship and the relationship the parties think they are creating citing 332_us_126 the tax_court noted that a contract purporting to create an employer-employee relationship will not control where the common_law factors as applied to the facts and circumstances establish that the relationship does not exist the court found that an employment relationship did not exist between pel and the workers because pel exercised minimal if any control_over the workers rather each client and the worker controlled the details of the work and the selection of assignments pel did not have a genuine right to terminate or reassign the workers in addition pel had no investment in the work facilities the clients provided office space tools and equipment despite the contract terms giving pel control_over the workers and labeling the relationship between pel and the workers as employment the court found that pel merely performed a payroll and bookkeeping function the court held that the workers were not employees of pel but of the clients in 68_tc_387 a company was formed to do the selection hiring training and instruction of workers who would then be contracted out to client businesses such as burnetta’s however in actual practice the clients did the screening and selection of workers the client also had the right to discharge a worker and determined the workers’ pay the worker completed time sheets which the client approved and submitted to the company the company prepared the workers' paychecks deducting applicable employment_taxes and mailed them to the clients to give to the workers the company billed the client monthly and sometimes paid the workers before being paid_by the client the company received a fee based on a percentage of the workers' gross compensation the court held that the workers were employees of the clients not of the company the court found that the company essentially provided payroll and recordkeeping services for the clients in short staff simply relieved its business clients including the petitioner corporations of the burden of providing their payroll and recordkeeping functions and did not have the right to control its clients' employees in the manner normally associated with and contemplated by the typical common_law employer-employee relationship it was the client not the company that interviewed and hired the workers determined their salaries and fired them if dissatisfied with their work the court noted also that the right to control the workers as to the result to be accomplished by their work and the details and means by which the result was accomplished rested with the clients the company never provided job-related instructions to the workers or had substantial contact with the workers during their employment 138_br_378 e d n y involved an agency that provided critical care nurses to hospitals the agency screened the nurses for their qualifications including licenses skills and insurance the agency determined whether to send a nurse to any hospital and also determined the hospitals duties and shifts to which the nurse was assigned the agency paid the nurses and billed the hospitals for the nursing services if a hospital was dissatisfied with a nurse's performance it notified the agency not to send the nurse again the agency then decided whether to send the nurse on future assignments to other hospitals the agency argued that it was not the employer of the nurses because the agency did not actually control the nurses in their performance of services at hospitals rather the nurses were controlled by the hospital the court observed that it is difficult to demonstrate the existence of a right to control without evidence of actual exercise of the right the court noted however that the professional critical care nurses who were carefully screened by the agency did not have to be actually controlled in their every movement by the agency the agency retained the right to control the nurses as reflected in its right to assign them to any hospitals or t c pincite and none at all or duties specifying the time and place of the work the agency also paid the nurses directly regardless of whether receiving payment from the hospitals the court held that the nurses were employees of the agency in 68_f3d_421 11th cir another case involving a nurse staffing agency in addition to considering whether the taxpayer was entitled to relief under sec_530 of the revenue act of the court considered whether the staffing agency was the common_law employer of the nurses in concluding that the agency was not the common_law employer the court found persuasive the facts that the agency did not instruct or train the nurses it did not mandate full-time employment it was the nurses themselves who provided transportation incidental_expenses uniforms tools and materials and in contrast to critical care support services supra it neither scheduled the tasks nor set the number of hours the nurses must have worked in addition the nurses did not work on the agency’s premises and they were free to provide their services directly to hospitals and to register with other similar nursing agencies in revrul_57_21 1957_1_cb_317 the irs considered whether a licensed physician in residency at a hospital was an employee of an organization for which the physician worked on a part-time basis as part of the physician’s clinical training under the facts of the ruling the physician’s services were made available to the organization for four hours per week under special arrangements with the hospital as staff physician for the organization the physician prescribed medication and recommended treatment for the organization’s handicapped workers the physician directed the nurse in her duties and suggested phases of development for the medical program the resident did not carry on a private practice the irs concluded that the physician was an employee of the organizationdollar_figure the dual functions of gme programs determining which institution is the common_law employer is complicated by the dual functions that gme programs have while the primary purpose of gme programs is to train medical doctors in a medical specialty they also provide residents who perform patient care services although it is clear that the sponsoring institution is responsible for resident training the question arises as to which entity has the right to direct and control the resident’s performance of patient care services the fact that the sponsoring institution evaluates the resident’s 14see also revrul_55_500 1955_2_cb_398 irs held that students assigned to a manufacturing corporation by their college pursuant to an agreement between the college and the manufacturing corporation were employees of the corporation for employment_tax purposes training progress does not necessarily mean that it has the right to direct and control the resident’s patient care services in state of 151_f3d_742 8th cir discussed below the status of the medical school as the employer appears not to have been questioned so it was not considered or addressed by the courtdollar_figure the case therefore is not legal authority for the proposition that the medical school is the common_law employer of medical residents who perform services at a hospital that is not part of the medical school or its university liability in tort for resident negligence in analyzing which entity has the right to direct and control residents in performing patient care services it is instructive to consider which entity may be liable for the negligent act of a resident based upon the application of common_law agency principles because these same principles determine whether a common_law employment relationship existsdollar_figure if liability is not determined by the affiliation agreement liability would be based upon application of agency principles including the doctrine_of respondeat superior under the doctrine_of respondeat superior the common_law employer is liable in tort for the negligent act of its employee so long as the employee is acting within the scope of employmentdollar_figure one writer has suggested that most courts would find that the hospital where services are performed is the general employer of the resident and thus would be liable for the resident’s negligence based upon respondeat superiordollar_figure 15state of minnesota involved liability under minnesota's sec_218 agreement which covered employees of the university of minnesota nothing in the opinion suggests that either side ever questioned whether the university was the employer in fact the government’s case was based on coverage of university employees under minnesota’s sec_218 agreement the court opinion does not mention whether the residents were performing services at university facilities or elsewhere the opinion assumes that the residents were common_law employees of the university but concluded they were not employees within the meaning of the sec_218 agreement 16of course residents may held liable for their own negligent act but plaintiffs will usually seek to hold another party vicariously liable 17restatement second of agency sec_243 18stewart r reuter m d j d professional liability in postgraduate medical education who is liable for resident negligence j l medicine the second question after examining the affiliation agreement is whether the resident is an employee of the hospital most courts would answer yes citing for example newton county hospital v nickolson s e 2d ga app w hen a person is taken directly to a hospital as where he is rendered unconscious in an accident and a physician hired by the hospital such as an intern or resident is guilty of malpractice however the writer also suggests that alternative liability may rest the attending physician or medical school based upon other agency theories for example the attending physician may be liable as a borrowing employer based upon the borrowed servant doctrine under this theory the hospital remains the general employer but if the attending physician exercises sufficient control with respect to a particular act the attending physician may be considered the borrowing employer in addition the writer suggests that the attending physician or medical school faculty_member may be liable along with the hospital under the joint employment theory under this theory alternative liability may be based upon the fact that the attending physician or faculty_member has a strong right to control the conduct of a resident who cares for the physician’s patientdollar_figure which entity benefits economically from resident services it is also instructive to consider for whose benefit other than the patient the resident’s services are being performed in this regard it is instructive to consider which entity benefits economically from resident services in other words who receives payment for resident services it is our understanding that a hospital does not bill directly for resident services instead as in the case of nursing services charges for resident services are subsumed within the overall amount billed to a patient receiving care at the hospital in addition medicare subsidizes teaching hospitals for their gme costs but medicare does not subsidize medical schools_for their gme costsdollar_figure thus the hospital benefits economically from resident patient a different situation arises such physician usually stands in a position with the hospital which under the normal tests of the existence of a master-servant relationship would call for a ruling that he was the hospital’s servant 19id pincite restatement second of agency provides that a servant directed or permitted by his master to perform services for another may become the servant of such other in performing the services he may become the other's servant as to some acts and not as to others comment b provides that i n the absence of evidence to the contrary there is an inference that the actor remains in his general employment so long as by the service rendered another he is performing the business entrusted to him by the general employer there is no inference that because the general employer has permitted a division of control he has surrendered it 20id pincite the restatement second of agency provides that a person may be the servant of two masters not joint employers at one time and as to one act if the service to one does not involve abandonment of the service to the other under comment b joint employment occurs when two employers agree to share the services of an employee for a single act 21medicare payments comprise two elements first medicare makes direct payments which are determined based upon the number of residents employed by the hospital cfr sec_413 second medicare makes indirect payments in the form of increases to the teaching hospital’s basic diagnostic care services--the activity for which the resident is being compensateddollar_figure developing the facts regarding direction and control as a starting point the agent should determine the identity of the sponsoring institution the type and duration of the residency programs at issue in the claim the number of residents in each program and whether rotations are performed at participating institutions and the duration of any such rotations this information may be obtained from the claim the taxpayer or from other sources such as the green book or through internet researchdollar_figure documentary_evidence involving medical residents and sponsoring institution faculty attending physicians such as employment contracts and position descriptions is highly relevant for purposes of determining the facts with respect to behavioral control financial control and the relationship of the parties in addition the affiliation agreements between the sponsoring institution and any affiliated teaching hospitals are relevant for purposes of determining the parties’ intent with respect to the relationship as well as in determining the entity that has the right to direct an control the residentdollar_figure in this regard the following documents are relevant in developing the facts in these cases related group drg operating payments cfr sec_412 22the date report to congress by the medicare payment advisory commission entitled rethinking medicare’s payment policies for graduate medical education and teaching hospitals page describes resident stipends as follows residents earn a stipend because they provide patient care and perform other services that are of value to the hospital other things being equal this stipend reflects the value of services residents furnish minus the cost of their training the direct_cost of their training is reflected in the remaining direct gme expenses for faculty supervision administrative staff and faculty overhead in principle then the direct gme costs that hospitals report on their medicare cost reports represent the net value of the patient care services residents provide 23general information regarding the residency program at issue can likely be obtained through internet research including freida online fellowship and residency electronic interactive database access at www ama-assn org frieda 24of course the substance of the relationship not the label placed on it governs the resident’s status sec_31_3121_d_-1 of the regulations bartels supra the supreme court determined that orchestra leader was the employer of the orchestra members despite contracts which designated the dance halls where the orchestra performed as the common_law employer however the designation or description of the relationship is important in close cases see 353_f2d_216 ct_cl any written policies procedures relating to limits on the patient service aspects of the program any contracts affiliation agreements between the sponsoring institution and the participating institution s with respect to the gme program any agreements a resident must sign upon entering the residency programdollar_figure determine if there are additional agreements signed as the training program progresses a resident handbook or bulletin if any provided to residents position description s for medical residents if any does the position description change as the training program progresses any contracts between the sponsoring institution and its attending physicians faculty members that address the attending physicians’ responsibilities with respect to the supervision of resident patient care services check on whether separate contracts exist between the participating hospitals and the attending physicians with respect to the supervision of resident services the sponsoring institution’s position description s if any for an attending physician faculty_member what does the position description say with respect to the supervision of resident services or the training education of residents in addition if the residency program is accredited the specific program requirements as set forth by the accrediting body should be reviewed to identify any other pertinent documentsdollar_figure in determining whether an individual is an employee under the common_law rules case law and rulings have looked to a variety of facts as indicating whether sufficient control is present to establish an employer-employee relationship as noted above the same facts will determine which of two entities is the employer the degree of importance of the facts varies depending upon the occupation and the factual context in which the services are performed see revrul_87_41 1987_1_cb_296 to analyze the relevant facts items of evidence can be grouped into the following three main categories behavioral control financial control and the relationship of the parties behavioral control evidence in this category include facts regarding whether a business has the right to direct and control how the worker performs the specific tasks for which the worker is hired facts that show behavioral control include the type and degree of instructions given to the worker and the training the 25the acgme requires a written_agreement setting forth the conditions of the appointment 26see supra note cid cid cid cid cid cid cid business gives the worker it is important to remember that there will typically be some facts indicating behavioral control by both the sponsoring and participating institutions there are certain facts which will generally be consistent from case to case which indicate that a hospital where services are performed has behavioral control_over residents the hospital will generally determine the hours a resident is to workdollar_figure in addition the hospital receives payment for resident patient care services including medicare reimbursement thus creating an incentive to monitor their services there are other facts which are properly viewed as neutral facts because they are common to all hospital-physician relationships these include the facts that the services will be performed on the hospital’s premises the hospital sets policies and procedures with respect to patient care and the resident will generally use the hospital’s equipment facilities and support staff instead facts indicating that the hospital generally has more detailed policies and procedures with respect to patient care services performed by residents than for other physicians are more relevant for purposes of determining behavioral control see facts to be developed below certain facts will typically indicate that the sponsoring institution has behavioral control_over residents sponsoring institution faculty provide instructions and training to residents with respect to the provision of patient care services these instructions may be very detailed especially in the early years of a residency also an accredited sponsoring institution will have an evaluation system in place which serves as means to direct and control the performance of services by a medical resident other facts to be developed with respect to behavioral control include to what extent does the hospital or sponsoring institution require the resident to make time activity reports do the contracts affiliation agreements between the sponsoring institution and the participating hospitals address supervision of resident patient care services do these contracts designate an entity as the employer having the 27in new york the hospital is responsible for seeing that the so-called libby zion regulations are followed these regulations which are set forth at sec_405 of the new york health code nycrr require that the hospital establish certain limits and monitor the working hours of medical residents these regulations also require that hospitals adopt and enforce specific policies regarding moonlighting to ensure that medical residents are not fatigued when performing patient care services similar laws do not exist in other states but limits may be imposed by the programs cid cid right to direct and control the medical residents do these contracts designate an entity that would be liable in the event of resident negligence does the hospital have in place separate safeguards controls or policies possibly set forth in a house staff manual governing patient care services performed by residents are any of these special procedures mandated by federal or state law such as medicare do contracts with faculty attending physicians address supervision of patient care services performed by residents what procedures are in place with respect to attending physicians’ reporting to the sponsoring institution regarding a resident’s performance are there forms used for this purpose to what extent are residents subject_to less supervision as their training program progresses to what extent do more senior medical residents second year residents and beyond supervise less senior residents does the hospital or the sponsoring institution assign the attending physicians who are to supervise the resident’s services financial control evidence under this category include facts regarding whether there is a right to direct and control how the economic aspects of the worker's activities are conducted the fact that the sponsoring institution generally pays the residents notwithstanding whether it receives payment from the participating hospital suggests financial control by the sponsoring institution with respect to financial control other facts to be developed include does the hospital or the sponsoring institution provide medical malpractice insurance to residents does the hospital or sponsoring institution have a policy with respect to outside employment does any such policy change as the resident proceeds through the residency program if the resident incurs expenses that are reimbursable which entity reimburses them do the participating hospitals provide benefits to residents in addition to the stipend and benefits if any paid to the resident by the sponsoring institution relationship of the parties evidence under this category includes facts which illustrate how the parties perceive their relationship relevant facts include those which show the intent of the parties with respect to control certain facts suggest that the parties perceive the sponsoring institution to be the employer residents might have a more permanent relationship with the sponsoring institution than with a hospital where services are performed in addition the sponsoring institution can terminate the resident for failure to make satisfactory progress in the training program cid cid cid cid cid cid cid cid cid on the other hand the services performed by residents for a hospital are a key aspect of the regular business of the hospital as a result there is an increased probability that the hospital will direct and control their activities other facts relevant to how the parties perceive their relationship include did the hospital where services were performed play any role in determining which candidates were accepted into the residency program or which residents would be assigned to the hospital did either entity provide the resident with benefits normally associated with an employment relationship such as retirement worker’s compensation health care and vacation benefits in the case of poor performance by the resident does the hospital have the authority to terminate the resident or preclude the resident from performing further services at the hospital did the hospital independently verify that a resident had the required license credentials do contracts between the sponsoring institution and residents place an employer-employee label on the relationship do contracts between the sponsoring institution and participating hospitals state that either party is the residents’ employer does state law place any particular status on residents for example does state law classify them as employees for worker’s compensation insurance purposes has the hospital ever used state worker’s compensation laws to limit liability with respect to a claim made by a resident have the residents attempted to negotiate collectively with the sponsoring institution or participating hospitals based upon the facts and circumstances if it is determined that the common_law employer is a state_or_local_government entity such as a state university it must be determined whether the resident’s services are covered under a sec_218 agreement fica coverage of state and local_government employees fica_taxes can apply to services performed by residents who are state and local_government employees in either of two ways first an employee’s service can be covered by a sec_218 agreement between the state and the ssa such agreements provide state and local_government employees with social_security coveragedollar_figure second if an employee’s service is not covered under a sec_218 agreement then whether fica tax applies depends on whether the employee’ sec_28section b e of the code provides that service covered under a sec_218 agreement constitutes employment for purposes of the fica cid cid cid cid cid cid cid cid service is subject_to fica tax under of the code before social_security coverage of state and local_government employees was available only under a sec_218 agreement those employees were excluded from coverage under the fica however since sec_3121 provides that state and local_government employees are covered under the fica unless they participate in a retirement_system that provides them with minimum retirement benefits that are comparable to the retirement benefits provided under social_security sec_218 agreements if the employer is a state_or_local_government entity the irs must determine whether the resident’s service is covered by the state’s sec_218 agreement when a state enters into a sec_218 agreement with the ssa employees of the state and its political subdivisions are brought under the agreement in groups known as coverage groups the act gives each state the right to decide which coverage groups to include under its sec_218 agreement coverage groups fall into two categories employees who are not covered under a state retirement_system and employees who are covered under a retirement_system for example one possible coverage group is the employees of each institution_of_higher_education who are covered under the state retirement_system each state designates an official to act for the state in matters involving the ssa and its sec_218 agreement this person is known as the state social_security administrator sssa further information on the procedures for obtaining information from sssa will be provided soon the state social_security administrator or the ssa can help answer questions on whether a particular employer’s employees are included within a coverage group see exhibit for a list of sssas the state’s sec_218 agreement determines which employees within each coverage group are covered by its terms in addition to certain mandatory exclusions from coverage under a sec_218 agreement sec_218 of the act provides that certain services may be excluded from coverage upon election by the state for example under sec_218 a state has the option of excluding the services of students sec_218 provides that the optional exclusion will apply only to students who would be excluded under the general student exclusion provided under a section a provides for a general exclusion from social_security coverage for services performed for a s c u or an organization that is a related sec_509 organization with respect to the s c u by a student who is enrolled and regularly attending classes at the s c udollar_figure but if a state chooses not to exclude student services under its agreement those services will be covered 29section a of the act is the parallel provision to sec_3121 of the code under social_security notwithstanding the general student exclusion under a of the actdollar_figure thus if the state covers student services under its sec_218 agreement medical resident services will be covered under the fica even if the requirements for the student fica exception are otherwise met even if the state’s sec_218 agreement excludes students from coverage as permitted by sec_218 of the act the exclusion might not apply to medical residents this will depend upon whether the resident is a student within the meaning of a of the act the ssa has jurisdiction over the proper interpretation of sec_218 agreements and the pertinent provisions of the act for purposes of determining whether an individual is entitled to social_security_benefits including whether a medical resident is a student within the meaning of a of the act the ssa litigated the issue of whether residents were covered under a sec_218 agreement in state of 151_f3d_742 8th cir dollar_figure state of minnesota involved medical residents who were enrolled in the gme program at the university of minnesota university one issue considered by the court was whether the residents were students within the meaning of a of the act and thus excluded from coverage under minnesota’s sec_218 agreement the ssa asserted that the purpose of the stipends paid to the residents was primarily compensatory and therefore the purpose of the relationship must have been primarily to earn a livelihood in addition the ssa cited social_security ruling which sets forth ssa position that resident physicians are not students for purposes of the student services exclusion under a of the act in rejecting the ssa’s arguments the court cited c f_r sec_404 c which provides that w hether you are a student for purposes of this section depends on your relationship with your employer if your main purpose is pursuing a course of study rather than earning a livelihood we consider you to be a student 30section of public law the balanced budget act enacted date provided an exception to the general_rule that states may not amend their sec_218 agreements to exclude certain groups from coverage the legislation provided a limited window of time for states to modify their existing sec_218 agreements to exclude services performed by students employed by the public school_college_or_university where they are regularly attending classes the legislation provides that to obtain this exclusion the sec_218 agreement must have been modified after date and before date any modification made under this section will be effective with respect to services performed after date 31state of minnesota involved the tax years and under the omnibus budget reconciliation act of pub_l_no the irs became responsible for determining liability for social_security_taxes under a sec_218 agreement with respect to remuneration for services paid after date and your work is not considered employment thus the court held that it was not determinative that the stipends are paid for services performed rather the critical inquiry is the nature of the relationship between the university and the medical residentsdollar_figure the court also rejected ssr because its bright-line_rule is inconsistent with the approach set forth pincite c f_r sec_404 c which contemplates a case-by-case examination of the individual’s relationship with the s c udollar_figure in examining the facts the court found persuasive that the residents were enrolled at the university paid tuition and were registered for approximately fifteen credit hours per semester based upon these facts the court concluded that the primary purpose of the residents' participation in the program was to pursue a course of study rather than to earn a livelihooddollar_figure in response to the state of minnesota decision the ssa issued acquiescence ruling f_r ruling applies only to employers located in the 8th circuit minnesota the dakotas nebraska iowa missouri and arkansas the ruling provides that in applying the student services exclusion within the 8th circuit ssa will make a case by case examination of the relationship of medical residents with the employer s c u to determine whether the residents meet the statutory criteria of being enrolled and regularly attending classes in evaluating the relationship the ssa will consider all the facts and circumstances employer status requirement under sec_3121 the student fica exception is available only with respect to services performed in the employ of a s c u or a related sec_509 organization sec_31_3121_b_10_-2 of the regulations provides that the term school_college_or_university for purposes of the student fica exception is to be construed in its commonly or generally accepted sense a medical school will clearly qualify as a s c u however if the hospital where services are performed is the common_law employer but is not part of the medical school the question arises whether the hospital qualifies as a s c u or a related sec_509 organization to a s c u f 3d pincite 33id pincite 34id revproc_98_16 revproc_98_16 1998_5_irb_19 sets forth generally applicable standards for determining whether services performed by students in the employ of certain institutions of higher education qualify for the exception from fica tax provided under sec_3121 for purposes of revproc_98_16 the term institution_of_higher_education includes any public or private nonprofit school college university or affiliated organization described in sec_509 of the code that meets the requirements set forth in department of education doe regulations pincite c f_r these regulations define an institution_of_higher_education in relevant part as an institution that is in a state admits only high school graduates is authorized by the state to provide a post-secondary educational program and is accredited or preaccredited by a nationally recognized accrediting agency as defined in the doe regulations pincite c f_r the revenue_procedure provides at dollar_figure that the standards contained in it do not apply to the treatment of postdoctoral students postdoctoral fellows medical residents or medical interns because services performed by these employees cannot be presumed to be for the purpose of pursuing a course of study thus whether a hospital is a s c u must be considered in light of the commonly or generally accepted sense test set forth in the regulations while the tests under the doe regulations are relevant in determining whether a hospital may be considered a s c u for purposes of sec_3121 whether any hospital meets or fails to meet the doe standards is not a controlling standard as it is in the case of an institution that seeks to use the safe_harbor of the revenue proceduredollar_figure however we believe that a hospital that is not part of the same legal entity as a medical school or university generally does not fit within the common or generally accepted meaning of the term school_college_or_university is the hospital part of the medical school or university if the resident is employed by a hospital that is part of a university the question arises whether the hospital is a separate employer from the university 35we note that the acgme is not a nationally recognized accrediting agency within the meaning of the regulations pincite cfr it is our understanding that the acgme has not sought recognition by the doe as a nationally recognized accrediting agency 36in construing a statute courts generally seek the plain and literal meaning of its language 471_us_84 more specifically words in a revenue act generally are interpreted in their ‘ordinary everyday senses ’ 506_us_168 quoting malat v riddell 382_us_669 quoting 331_us_1 see also 311_us_112 c ommon understanding and experience are the touchstones for the interpretation of revenue laws this is important because as stated a university medical school is clearly a s c u whereas a hospital generally is not if they are incorporated separately under state law they are separate legal entities for purposes of applying the employment_tax provisions including the student fica exception a simple starting point in making this determination is whether the hospital and the university have different eins if they have different eins they generally should be separate employers and assertions that they are not should be carefully examined if the hospital and medical school report wages under the same ein they may or may not be a single employer even if wages paid to university employees and medical residents are reported under the same ein the university may be merely acting as a common_paymaster under sec_3121 with respect to wages paid_by the two separate legal entities thus if wages are reported under the same ein it must be determined whether the university hospital is incorporated separately under state law if the hospital and university medical school are separate employers the employer status requirement is not met unless the hospital is a sec_509 organization in relation to the s c udollar_figure sec_509 organizations under sec_3121 of the code the student fica exception may be available if a hospital is a related sec_509 organization with respect to an affiliated s c u some other type of affiliation between the hospital and a s c u is not enough sec_3121 and sec_31_3121_b_10_-2 of the regulations are very specific about the relationship required when the employer is not a s c u it appears that the word affiliated in sec_31_3121_b_10_-2 and c of the regulations has caused some tax advisors to believe that a contractual relationship created by an affiliation agreement with a participating institution is sufficient to satisfy the employer status requirement it is not affiliated when used in sec_31_3121_b_10_-2 and c means having a sec_509 relationship any other interpretation would be inconsistent not only with sec_31_3121_b_10_-2 but also with sec_3121 that is the statute itselfdollar_figure 37note that state of minnesota does not stand for the proposition that a university hospital and a university medical school are a single employer for purposes of sec_3121 the case involved the interpretation of the state’s sec_218 agreement which referred only to employees of the university of minnesota generally as discussed above the court did not address the issue of whether the university was the common_law employer 38note also that state of minnesota does not establish a legal basis for accepting any relationship other than a sec_509 relationship as discussed above the court did not consider or decide the question of whether the university was in fact the employer of the medical residents in addition state sec_3121 provides that the student fica exception applies with respect to services performed in the employ of an organization described in sec_509 if the organization is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions or to carry out the purpose of a s c u and is operated supervised and controlled by or in connection with the s c u this section’s language incorporates the tests set forth under sec_509 and b of the code in addition sec_509 requires that the sec_509 organization may not be controlled directly or indirectly by disqualified persons as defined in sec_4946 thus a sec_509 organization must meet four requirements an organizational_test sec_509 an operational_test under sec_509 a relationship_test sec_509 an absence of disqualified persons sec_509 if the taxpayer is claiming that the employer-status requirement is met by virtue of the fact that it is sec_509 organization in relation to a s c u the taxpayer’s organizing instruments articles of incorporation and bylaws must be analyzed to determine whether the organizational_test has been metdollar_figure for a hospital that is part of a university the organizational and absence of disqualified persons tests will generally be met in addition to being organized as a sec_509 organization the entity must also at all times be operated exclusively for the benefit of to perform the functions of or to carry out the purposes of the s c u the organization’s actual activities must be analyzed to determine whether the operational_test is metdollar_figure the relationship_test offers three alternatives for qualification the hospital would have to be operated supervised or controlled by the university supervised or controlled in connection with the university operated in connection with the university of minnesota does not stand for the proposition that a university hospital is a s c u because to the extent that the employer’s status as a s c u was relevant it would have been taken for granted since the university was assumed to be the employer 39see income_tax regulations sec_1_509_a_-4 40see income_tax regulations sec_1_509_a_-4 the relationship under the first test is comparable to a parent subsidiary relationship and is established by fact that a majority of the officers directors or trustees of the hospital are elected or appointed by the university the relationship under the second test contemplates a brother sister relationship this is established by finding common supervision or control by persons supervising or controlling both organizations the third test contemplates two independent organizations but with a strong commonality of purpose and operation this test is met if the hospital is both responsive to the university and operates as an integral part of the universitydollar_figure if the common_law employer is other than a medical school it should be considered whether the common_law employer is a related sec_509 organization for example if a university hospital associated with a university medical school is the common_law employer and if the university hospital is not part of the same legal entity as a university or university hospital the irs should consider whether the hospital is a related sec_509 organization by virtue of the hospital’s relationship with the university or the university medical school we note that as stated the existence of an affiliation agreement without more will not render a participating institution a related sec_509 organization similarly if a medical school faculty practice plan which is not part of the same legal entity as the medical school or university is the common_law employer the irs should determine whether the faculty practice plan is a related sec_509 organization with respect to the university or the university medical school although an entity is a related sec_509 organization the student fica exception might not be available if the s c u is a state_or_local_government employer under sec_3121 if the related s c u is an entity that participates in a state’s sec_218 agreement and that state has chosen to cover students under its agreement then the student fica exception is not available to the related sec_509 organization the legislative_history to this provision states that sec_3121 would not exclude from coverage services of a student for an auxiliary nonprofit organization connected with a public school_college_or_university whose student employees are covered under social_security pursuant to a state coverage agreement with the secretary thus although the employees of the sec_509 organization are not themselves covered under a sec_218 agreement sec_3121 requires that the irs look to the sec_218 agreement for purposes of determining whether the student fica exception is even available 41the responsiveness and integral part tests are set forth in the regulations at sec_1_509_a_-4 42h r rep no 92d cong 1st sess s rep no 92d cong 2d sess to summarize the employer status requirement is met only if the employer is a s c u or a related sec_509 organization a medical school is a s c u within the meaning of sec_3121 a hospital standing alone would generally not be considered a s c u for purposes of the student fica exception because it is not a s c u within the common or generally accepted sense however an entity such as a university hospital may be considered a s c u either because it is part of the same legal entity as the university or because it is a related sec_509 organization a faculty practice plan may also satisfy the s c u requirement if it is a related sec_509 organization if the s c u is a state_or_local_government entity the student fica exception is not available with respect to services performed for the related sec_509 organization if the state has chosen to cover student services under its sec_218 agreement the student status requirement in addition to the employer status requirement under sec_3121 a resident with respect to whom the refund claim is filed must be a student who is enrolled and regularly attending classes at the s c u sec_31_3121_b_10_-2 of the regulations provides that whether an employee has the status of a student is determined on the basis of the employee's relationship with the s c u for which the services are being performed an employee who performs services in the employ of a s c u as an incident to and for the purpose of pursuing a course of study at the s c u has the status of a student in the performance of those services sec_31_3121_b_10_-2 provides that if an employee has the status of a student then the amount of remuneration for services performed by the employee in the calendar_quarter the type of services performed by the employee and the place where the services are performed are immaterial for purposes of the student fica exception thus the fact that a resident’s pay is higher than students generally or much lower than a board certified physician is irrelevant in addition the fact that residents provide patient care services does not of itself preclude student status although we believe the employer status requirement is not met in the case of a resident who participates in a hospital-sponsored residency program if the 43before services performed by a student enrolled and regularly attending classes for a s c u not exempt from income_tax were not employment to the extent the remuneration for these services did not exceed dollar_figure in a calendar_quarter however remuneration for student services performed for a s c u exempt from income_tax were not subject_to a dollar limit per quarter social_security act amendments of pub_l_no 53_stat_1360 in the quarterly limit on remuneration paid to an employee student of a nonexempt s c u was eliminated and the separate student exclusion provisions for exempt and nonexempt entities were combined social_security amendments of pub_l_no sec_104 64_stat_477 hospital is not a related sec_509 organization we recommend that in all cases the facts regarding student status be developed even though revproc_98_16 provides that the objective standards contained in the revenue_procedure do not apply to inter alia medical residents because the services performed by medical residents cannot be assumed to be incidental to and for the purpose of pursuing a course of study this does not mean they cannot be students instead it means that determination of the status of these employees as students requires examination of the facts and circumstances and cannot be determined only by reference to the guidelines set forth in revproc_98_16 a per se position that medical residents are not students within the meaning of sec_3121 would be inconsistent with the regulations and revenue_procedure 98-dollar_figure although state of minnesota involved status as a student under a of the act it is instructive as to the facts and circumstances a court may consider in determining student status in state of minnesota the court framed the issue by stating that if the residents’ participation in university’s training program is primarily educational the residents should be considered students if their purpose is to earn a living however they do not fit within the definition of student exclusion in determining whether the services were primarily educational or for the purpose of earning a living the court found persuasive the facts that the residents were enrolled at the university paid tuition and were registered for approximately fifteen credit hours per semester developing the facts regarding student status as an initial matter if the residency program is accredited the educational program requirements of the accrediting body should be determined for example in the case of an acgme-accredited residency program the acgme educational program requirements for the type of residency program should be determineddollar_figure if 44we note however that based upon the description of residents’ day to day activities and responsibilities in the recent nlrb decision boston medical center and committee of interns and residents nlrb no nlrb lexis and the recent series of articles in the new york times n r kleinfield life death and managed care november it would be difficult to characterize residents’ activities as primarily for the purpose of pursuing a course of study see also s jauhar medical residents yes but workers too new york times date f 3d pincite 46the educational program requirements may vary based on the type of residency program for example the acgme education program requirements for internal medicine appear to be more detailed than those for radiology compare the green book requirements for internal medicine page with a formal educational program existed the facts should be developed regarding whether the educational program was followed in practice the following are relevant facts and circumstances to be developed in addition to those found to be relevant in state of minnesota how are residents taught for example are there regularly scheduled lectures and classroom time do the residents participate in formal teaching rounds if so is there a record of the teaching rounds that have taken place are the medical residents evaluated by faculty members of the s c u based upon academic standards is there a standard program of tasks assignments based upon increased knowledge and performance evaluations can a resident be terminated from the residency program for failure to meet academic standards which may of course include clinical performance are the residents required to take exams or prepare research projects what percentage of the residents’ time is spent in direct patient contact versus the time spent in classroom study or formal teaching rounds what percentage of patient care time is spent in patient care in which the resident’s actions must be approved in advance if a university is the employer how is the resident classified by the university can the resident receive the benefits that other students are entitled to such as student health insurance discount event tickets student housing and library access will the training program lead to obtaining a degree or certificate is the resident provided with benefits eg sick leave disability coverage vacation eligibility to participate in a retirement_plan which are typically associated with career employment status if the employer has a sec_403 plan does the employer treat residents as eligible to participate in the plan it must be determined whether the facts and circumstances relative to student status change as the resident proceeds from one year to the next through the program for example does the amount of classroom time or other didactic activities change after the first year of residency if formal teaching rounds are part of the educational program does the time spent on teaching rounds as opposed to management rounds or work rounds which are not primarily for the those for radiology page cid cid cid cid cid cid cid cid cid cid purpose of teaching change as the training program progresses in addition does a resident at some stage in the residency become actively involved in supervising less experienced residents the resident must have been enrolled and regularly attending classes the student must be enrolled and regularly attending classes at the s c u this language may be read to suggest that congress envisioned a traditional classroom environment the question therefore arises whether the employee must participate in traditional classroom activity or whether other didactic activities including research activities and supervised practice may fulfill this requirement revrul_78_17 1978_1_cb_306 situation considered whether services performed for a university by a doctor of education student who was conducting research_and_experimentation needed for the student’s dissertation were excepted under the student fica exception the irs concluded that the service was excepted from employment because the dissertation was required to obtain the desired academic degree and the student was actually enrolled at the university thus the ruling carves out an exception to the regularly attending classes requirement in circumstances where the employee is enrolled at the university and is completing the requirements for an academic degree we do not believe classes should be interpreted narrowly to include merely traditional lecture discussion and lab sessions instead regularly scheduled events whether or not in a classroom including lectures demonstrations tutorials and teaching rounds at which a faculty_member plays a leadership role in furthering the objectives of an established curriculum may be considered classes for purposes of the student fica exception the frequency of events such as these determines whether the medical resident may be considered to be regularly attending classes it should be noted that residency programs fulfill the requirements for certification in a particular specialty area and thus are similar in some respects to the requirements that other professionals such as architects and accountants must meet to receive licensing certification for example accountants undergo a similar post-secondary process accountants must obtain a bachelor’s degree and complete a period of work experience before being eligible for a public accountant’s licensedollar_figure similarly architects must complete a five-year bachelor of 47see eg green book page in describing the formal teaching program requirements for internal medicine residency programs the acgme distinguishes between teaching rounds which are intended to be for educational_purposes and management rounds and work rounds which appear to be primarily for the purpose of ensuring adequate patient care 48information obtained from the american institute of certified public accountants aicpa arts program or a six-year masters program followed by a working internship which generally lasts three years after completing the internship the architect may take a certification exam which the architect must pass in order to become fully licenseddollar_figure to summarize whether a medical resident is a student depends upon examination of all the facts and circumstances a particular claim should be examined on a program by program and a year by year basis thus the written educational program of each residency program should be reviewed and it should be determined whether this written educational program changes from year to year as a residency progresses it is also necessary to determine how the program operates in practice in other words whether in practice the written program requirements have been followed in this regard any contemporaneous_records of events such a teaching rounds seminars and other activities as described above as being the equivalent to classroom activities are highly relevant in determining whether the resident is a student refund claim procedures must be followed the employer must fulfill certain procedural requirements in order to receive a refund of the employer and employee portions of fica tax generally the employer has a duty to first adjust the employee portion of fica as a condition to receiving a refund for the employer and employee portions of ficadollar_figure the following provisions describe the conditions which must be met in order for an employer to receive a refund of employee and employer portions of fica and under what circumstances an employer can receive a refund of only the employer portion of ficadollar_figure sec_6413 of the code provides that if more than the correct amount of employer or employee fica tax is paid on any payment of remuneration proper adjustments of both the tax and the amount to be deducted must be made without interest as prescribed by regulations 49information obtained from the american institute of architects aia 50557_f2d_957 2d cir see also revproc_81_69 1981_2_cb_726 51fulfilling these requirements is not a jurisdictional requirement thus these requirements need not be satisfied at the time the claim is filed rather these requirements are a prerequisite to the irs being required to pay a refund claim 40_f3d_373 gcm big_number sec_6413 of the code provides that if more than the correct amount of employer or employee fica tax is paid on any remuneration and the overpayment cannot be adjusted under sec_6413 because the overpayment relates to a period with respect to which the return has already been filed the amount of the overpayment must be refunded as prescribed by regulations sec_31_6413_a_-1 of the regulations provides that when the employer ascertains that it has paid more than the correct amount of employee tax under sec_3101 after the return reporting the payment has been filed the employer shall repay or reimburse the employee if the error is ascertained within the applicable limitations_period however the employer is exempted from the refund requirement if the overcollection and overpayment to the district_director is made the subject of a claim_for_refund_or_credit and the employer elects to secure the written consent of the employee to the allowance of the refund_or_credit under the procedure provided in sec_31_6402_a_-2 sec_31_6402_a_-2 of the regulations provides that every claim_for_refund_or_credit of employee tax under sec_3101 collected from an employee shall include a statement that the employer has repaid the tax to such employee or has secured a written consent of such employee to the allowance of the refund_or_credit sec_31_6402_a_-2 of the regulations provides that if the claim relates to employee tax collected in a year prior to the year in which the credit or refund is claimed the employer must also submit a statement that it has obtained from the employee a written_statement a that the employee has not claimed refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b that the employee will not claim a refund_or_credit of such amount revrul_81_310 1981_2_cb_241 considered whether attempting to secure employee consents to the allowance of refunds in accordance with sec_31_6402_a_-2 of the regulations would fulfill the employer’s duty to first adjust overpaid employee fica tax so that the employer could claim a refund of the employer portion of fica the ruling holds that when the employer notifies its employees of the overpaid employee fica tax and requests their consents to its filing a refund claim on their behalf it has made reasonable efforts to protect their interests thus the employer's notification and request for employee consents should be treated as fulfilling its duty to first adjust employee overcollection even if the employee refuses to sign a consent to summarize a taxpayer may receive a refund of the employee portion of fica collected in a year prior to the year in which the refund claim is made only if the taxpayer provides a statement that the taxpayer has obtained the employee’s consent to the allowance of the refund and that it has obtained a statement from the employee that the employee has not claimed or if claimed it has been rejected and will not claim a refund for such amount thus in examining a resident refund claim involving both portions of fica resident consents or a sample of consents should be requested from the taxpayer prior to approval of the claim if the employer is claiming a refund of just its portion of fica the employer must provide a statement that it has made reasonable attempts to first adjust the employee’s account which generally means that the employer has notified the employee and requested the employee’s consent conclusion the first step in any medical resident refund case is to identify the common_law employer identifying the common_law employer is critical for two reasons first if the common_law employer is a state_or_local_government entity resident services may be covered under a sec_218 agreement with the ssa second the student fica exception applies only if the common_law employer is a s c u or a related sec_509 organization a medical school is a s c u within the meaning of sec_3121 a hospital is generally not a s c u however service performed for a hospital may qualify for the student fica exception if the hospital is a related sec_509 organization whether a resident is a student depends upon examination of all the facts and circumstances the student fica exception is available only with respect to students who are enrolled and regularly attending classes if it is determined that the student fica exception requirements have been met then the taxpayer seeking a refund of employment_taxes must satisfy certain procedural requirements appendix revocation of the medical intern exception the legislative_history underlying the social_security amendments of pub_l_no ssa of indicate congress’ intent that medical residents be covered under the fica prior to the ssa of sec_3121 of the code excluded from the definition of employment service performed as an intern in the employ of a hospital by an individual who has completed a years’ course in a medical school chartered or approved pursuant to state law sec_311 of the ssa of amended sec_3121 by striking this provision in addition to revoking the medical intern exception sec_311 of the ssa of entitled coverage for doctors of medicine changed the law in two other ways which affected medical doctors first sec_1402 of the code was amended to eliminate the exception from the definition of trade_or_business for physician services for seca_tax purposes second sec_3121 of the code which provided an exclusion from the definition of employment for service performed in the employ of the united_states if the service is performed by any individual as an employee included under sec_5351 of title u s c relating to certain interns student nurses and other student employees of hospitals of the federal government was amended to add other than as a medical or dental intern or a medical or dental resident in training these provisions taken together indicate congress’ intent to create a scheme under which all medical doctors are covered under the social_security system whether or not they are still in training whether or not they are self-employed or whether or not they work for the federal government with respect to the repeal of the medical intern exclusion the senate report states sec_3121 of the internal_revenue_code of excludes from the term employment and thus from coverage under the fica services performed as an intern in the employ of a hospital by an individual who has completed a 4-year course in a medical school sec_311 amended sec_3121 so as to remove this exclusion the effect of this amendment is to extend coverage under the fica to such interns unless their services are excluded under provisions other than sec_3121 thus the services of an intern are covered if he is employed by a hospital which is not exempt from income_tax as an organization described in sec_501 of the code after stating that interns are covered under the fica unless their services fall within another exclusion congress indicates that the exception it had in mind was the exclusion provided under sec_3121 of the code for service performed for tax exempt_organizations if congress believed that under the fica in many cases intern services would be excluded under another section of the code such as the student fica exception it likely would have said so as it did in the case of services performed for an exempt_organization the congressional record also provides some anecdotal evidence that congress chose to cover interns along with all other medical doctors under the fica because young doctors and their families in particular need the protection provided by social_security in speaking against a proposed amendment to strike sec_311 senator ribicoff of connecticut recounted the following story a charming educated woman of the age of came into my office she had three young children she had married a young man while he was still in medical school her husband had just about reached the stage at which he had gone through an internship through a residency and had gone out to the state of oregon to begin the practice of medicine he died within a year the young doctor was indebted because of borrowing to open his practice he left his widow without a nickel i believe that we have a problem concerning the coverage of doctors and that we as senators owe an obligation to the wives and children we should not seek to exclude them from the coverage of social_security cong rec congress’ repeal of the medical intern exception in conjunction with the legislative_history evidence its concern that young doctors be covered under social_security thus congress’ intent would arguably be frustrated by a broad interpretation of the student fica exception to except all resident services exhibit who is the common_law employer student fica exception analysis is the common_law employer no a state_or_local_government is the common_law er a s c u or a related sec_509 organization yes is the resident a student yes student fica exception applies yes no are student services covered under a sec_218 agreement yes no no student fica exception does not apply exhibit model a participating institutions faculty practice plan state university medical school state university hospital county hospital v a hospital private not for profit hospital general characteristics of model cid state university medical school is the sponsoring institution cid state university employees are covered under the state’s sec_218 agreement but the state has chosen to exclude student services cid residents perform rotations at state university hospital and participating teaching hospitals cid state university hospital is part the same legal entity as the university or the university medical school cid participating teaching hospitals have entered into affiliation agreements with the state university medical school cid residents are supervised by attending physicians who are faculty members of state university medical school cid state university has been paying the residents and treating then as employees for employment_tax purposes exhibit model b participating institutions private university medical school faculty practice plan university hospital county hospital v a hospital private not for profit hospital general characteristics of model cid private university medical school is the sponsoring institution cid residents perform rotations at university hospital and participating teaching hospitals cid university hospital is a separate legal entity which may be owned or controlled by the private university cid participating teaching hospitals have entered into affiliation agreements with the university medical school cid residents are supervised by attending physicians who are faculty members of university medical school cid university has been paying the residents and treating then as employees for employment_tax purposes exhibit model c faculty practice plan university medical school teaching hospitals one of which may be the sponsoring institution county hospital v a hospital private not for profit hospital general characteristics of model cid either a teaching hospital or the university medical school is the sponsoring institution cid the teaching hospitals are independent of the university medical school except for an affiliation agreement with respect to the gme program cid a university hospital may or may not be part of the overall structure cid residents perform rotations at teaching hospitals cid residents are supervised by attending physicians who are faculty members of university medical school cid affiliated teaching hospitals pay the residents and treat them as employees for employment_tax purposes exhibit model d teaching hospital general characteristics of model cid teaching hospital has no affiliation with a medical school cid residents perform services at teaching hospital cid residents are supervised by attending physicians who are on the staff of teaching hospital cid teaching hospital pays the residents and treats them as employees for employment_tax purposes exhibit i state social_security administrators indicates working state social_security official alabama robert l childree comptroller p o box state comptroller montgomery al sue blanton department of finance e-mail sblanton comptroller state al us fax alaska janet parker deputy director e-mail janet_parker admin state ak us division of retirement and benefits p o box 6th floor office building willoughby avenue juneau ak kay gouyton division auditor e-mail kay_gouyton admin state ak us fax arizona leroy gilbertson director arizona state retirement_system ext north central p o box phoenix az ii e-mail rohan_doanld pop state az us donald c rohan administrator social_security division fax arkansas bill van cleve social_security administrator arkansas public employees’ retirement_system one union national plaza w capitol suite little rock ar e-mailbill vancleve mail state ar us alice tucker social_security manager executive assistant e-mailalice tucker mail state ar us fax california james e burton chief_executive_officer calpers p o box sacramento ca dawn evans calpers p o box sacramento ca e-mail dawn_evans calpers ca gov david barrow manager state controller’s office personnel payroll svs division 9th floor p o box sacramento ca e-mail dbarrow sco ca gov fax fax iii colorado maryann motza state social_security administrator public employees social_security sect colorado dept of labor and employment arapahoe street-tower two suite denver co e-mail maryann motza state co us connecticut steven weinberger director retirement and benefit services division office of the state comptroller elm street hartford ct fax jeffery g bieber supervisor social_security unit e-mail jeff bieber po state ct us fax delaware david c craik pension administrator office of pensions s dupont highway-suite thomas collins building dover de e-mail dcraik state de us kim vincent retirement services manager e-mail kvincent state de us carolyn williams deputy pension administrator e-mail cwilliams state de us ext fax ext iv florida andrew j mcmullian iii director division of retirement cedars executive center building c n monroe street tallahassee fl fax sarabeth snuggs bureau of enrollment and contributions e-mail snuggs_s frs state fl us fax georgia rudolph johnson director employees’ retirement_system of georgia two northside suite atlanta ga jim larche deputy director e-mail jclarche ers state ga us fax hawaii david shimabukuro administrator employees’ retirement_system of hawaii merchant st suite honolulu hi fax position vacant assistant admin darrick tokuda disbursements and benefits supervisor emailhpersact aloha com fax fax v idaho j d williams state controller state social_security administrator joe r williams’ building west state street p o box boise id peggy haar administrator office of statewide payroll e-mail phaar sco state id us sharon schubert e-mail sschurber sco state id us charles r severn chief bureau of accounting services e-mail csevern sco state id us illinois michael l mory state employees’ retirement_system s veterans parkway p o box springfield il fax nicholas c merrill jr manager accounting division email merrill ser084r1 state il us fax indiana e william butler public employees’ retirement fund suite harrison building west market street indianapolis in michael quigley administrator e-mail prf024 perf state in us fax vi iowa robert north compliance team iowa public employees’ ret system east court avenue p o box des moines ia e-mail info ipers state ia us fax kansas dept of admin div of accounts and reports landon state office building sw jackson st rm 355s topeka ks dale brunton acting director social_security unit e-mail dale brunton state ks us kentucky patrick l doyle director division of social_security wapping street suite frankfort ky e-mail pat doyle mail state ky us fax ext fax daryl dunagan assistant director web site www state ky us agencies finance depts ss divss htm email daryl dunagan mail state ky us ext louisiana john neely kennedy administrator department of treasury division of social_security p o box baton rouge la e-mail lyelver yahoo com fax linda yelverton social_security official vii maine kay r h evans executive director maine state retirement_system state station augusta me e-mail kevans msrs org gary emery actuarial investment officer e-mail gemery msrs org maryland james fox director division of social_security west preston street-room baltimore md e-mail billg dbm state md us massachusetts ellen philbin executive director state board_of retirement one ashburton place room boston ma michigan george orban social_security coordinator state of michigan office of retirement services p o box lansing mi e-mail orbang state mi us minnesota wayne simoneau commissioner of employee relations room centennial office building cedar street fax fax fax fax fax viii st paul mn ms mary ferguson director social security-retirement division mississippi frank ready executive director public employees’ retirement_system mississippi street jackson ms fax lucian hill division director member agency relations division fax missouri james a carder director division of accounting office of administration p o box jefferson city mo fax david spriggs auditor ii state social_security unit e-mail sprigd mail oa state mo us fax montana cathy muri acting administrator accounting management support div department of administration p o box helena mt e-mail cmuri state mt us nebraska michael justus social_security administrator department of administrative services p o box state capitol lincoln ne e-mail slortz notes state ne us fax fax ix steve lortz assistant nevada birgit k baker administrator division of employment security east third street carson city nv e-mail bakeresd govmail state nv us new hampshire james fredyma controller nh dept of health human service sec_129 pleasant st concord nh e-mail jfredyma dhhs state nh us carol drew administrator dhhs-office of finance e-mail cdrew dhhs state nh us fax fax fax teresa commeau internal audit office of finance e-mail tcommeau dhhs state nh us fax new jersey thomas p bryan director new jersey division of pensions west front street-cn295 trenton nj peter gorman supervisor social_security agency fax new mexico mary m frederick deputy exec dir public employees retirement association p o box sante fe nm fax x e-mail mmfrederick pera state nm us new york harry gnacik administrator new york state retirement_system disability processing hearing administration bureau 11th floor a e smith building albany ny e-mail hgnacik nyslrs osc state ny us north carolina jack w pruitt deputy state treasurer and director of retirement systems division department of state treasurer north salisbury street raleigh nc fax marshall barnes deputy director director for social_security e-mail marshall_barnes treasurer state nc us fax north dakota raymond gudajtes state social_security administrator job service - north dakota p o box bismarck nd e-mail rgudajte state nd us ohio david breckenridge das human resource division fax fax xi payroll service sec_30 east broad street-28th floor columbus oh e-mail david breckenridge das state oh us oklahoma russell graves state administrator state bureau of social_security department of human services p o box - room oklahoma city ok e-mail russell graves okdhs org rograves yahoo com charmaine wallace administrative officer e-mail charmaine wallace okdhs org oasi_charmaine_wallace yahoo com fax fax-2 oregon jim voytko executive director public emp retirement_system p o box tigard or fax steve delaney manager government relations e-mail steve j delaney state or us fax pennsylvania marie ryan state administrator state administrator room labor industry building harrisburg pa e-mail sspe dli state pa us puerto rico haydee ortiz ramos state administrator for commonwealth of puerto rico department of the treasury p o box fax fax xii san juan pr carmen maldonado albino isrohim martinez deputy chief social_security division rhode island i carol dutra business office manager social_security administrator office of the general treasurer fountain street providence ri south carolina robert c toomey director south carolina retirement systems p o box capitol station columbia sc fax fax brenda hudson executive assistant south dakota doug peterson director old age survivors insurance e capitol avenue pierre sd e-mail dougp osa state sd us fax tennessee mary e smith director old age survivors insurance agency tennessee consolidated retirement_system andrew jackson state office bldg-10th floor nashville tn fax texas robert l westmoreland social_security administrator employees ret system of texas austin tx fax po box xiii e-mail bwestmoreland ers state tx us carolyn j fry social_security program specialist e-mail cfry ers state tx us vicki smith texas state comptroller of public accounts lbj state office building e 17th street austin texas e-mail vicki smith cpa state tx us utah kim s thorne cpa director of finance state social_security agency room 2110-state office building salt lake city ut e-mail kthorne fi state ut us toll free fax fax ann johnston accounting technician vermont cynthia l webster director social_security division office of the state treasurer state street montpelier vt e-mail cwebster tre state vt us virginia barry faison controller virginia retirement_system p o box richmond va e-mail bfaison vrs state va us virgin islands fax fax xiv ms bernice a turnbull acting comm department of finance government of the virgin islands kronprindsens gade charlotte amalie vi veta burke acting director central payroll e-mail veburke usvi org washington charles sadler office of management review employment security department p o box olympia wa retiring mary lynne carson o a s i manager e-mail mcarson esd wa gov ext fax ext fax lynda aiello administrative assistant west virginia glen b gainer iii state auditor state administrator for social_security state auditor’s office west wing state capitol bldg charleston wv e-mail glen_gainer wvauditor com robin righter deputy social_security administrator west virginia’s state auditor’s office state capitol building room charleston wv e-mail glen_gainer wvauditor com fax ext fax xv wisconsin- jean gilding state social_security adm dept of employee_trust funds p o box madison wi dale ferron financial systems control bureau e-mail dale ferron etf state wi us fax wyoming gerald w fox wyoming retirement_system 1st floor-east herschler building cheyenne wy e-mail jfox state wy us harry wales social_security division e-mail hwales state wy us fax
